As filed with the Securities and Exchange Commission on March 3, 2016 SECURITIES ACT FILE NO. 333-172947 INVESTMENT COMPANY ACT FILE NO. 811-22534 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ý PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. 11 ý AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ý AMENDMENT NO. 12 ý VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC (Exact Name of Registrant as Specified in Charter) 4500 Cherry Creek Drive South, 5th Floor Glendale, CO 80246 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (303) 895-3773 Mark D. Quam c/o Versus Capital Advisors LLC 4500 Cherry Creek Drive South, 5th Floor Glendale, CO 80246 (303) 895-3773 (Name and Address of Agent for Service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 1 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box ý It is proposed that this filing will become effective ¨ when declared effective pursuant to Section 8(c) The following boxes should only be included and completed if the registrant is a registered closed-end management investment company or a business development company, which makes periodic repurchase offers under Rule 23c-3 under the Investment Company Act and is making this filing in accordance with Rule 486 under the Securities Act. ý immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a) ¨ on (date) pursuant to paragraph (a) If appropriate, check the following box: ¨ This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. ¨ This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 This Registration Statement carries forward the $750,000,000 aggregate offering amount of shares of beneficial interest of the Registrant that were previously registered, and for which $87,075 of registration fees were paid, together with this registration brings the cumulative shares registered to $2,000,000,000. As of July 12, 2012, the Fund simultaneously redesignated its issued and outstanding common shares as Class F Shares and created its Class I Shares. TITLE OF SECURITIES BEING REGISTERED PROPOSED MAXIMUM AGGREGATE OFFERING AMOUNT(1)(2) AMOUNT OF REGISTRATION FEE Shares of Beneficial Interest $1,250,000,000 $125,875(3) (1) Estimated pursuant to Rule 457(o) under the Securities Act of 1933, as amended, solely for the purposes of determining the registration fee. (2) Previously registered, pursuant to the Registrant’s Registration Statement on Form N-2 (File Nos. 333-209345 and 811-22534) filed on February 3, 2016, which is incorporated by reference herein. (3) Previously paid on February 3, 2016. 2 TITLE OF SECURITIES BEING REGISTERED PROPOSED MAXIMUM AGGREGATE OFFERING AMOUNT(1) AMOUNT OF REGISTRATION FEE Shares of Beneficial Interest $750,000,000 $87,075(2) (1) Previously registered. (2) Previously paid. Explanatory Note This Post-Effective Amendment incorporates Part A and Part B, previously filed as part of Registration Statement (File Nos. 333-209345 and 811-22534), which was filed with the Securities and Exchange Commission (the “Commission”) on Form N-2 on February 3, 2016 in order to register additional shares, update financial statements, and make certain other nonmaterial changes. Additional information provided herein is being provided pursuant to an oral request from the Staff of the Commission on February 23, 2016. Pursuant to Rule 429 under the Securities Act of 1933, as amended, the Prospectus in this Registration Statement is a combined prospectus and also constitutes a Post-Effective Amendment to Registration Statement (File Nos. 333-172947 and 811-22534), which was filed on Form N-2 and declared effective on December 9, 2011. 3 PARTA.
